769 N.W.2d 208 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kalvin Lamar WASHINGTON, Defendant-Appellant.
Docket No. 136222. COA No. 279139.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the February 20, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand and the motion for miscellaneous relief are DENIED.